The United States Court of Appeals for the Third Circuit having certified to the Supreme Court the following question of law pursuant to Rule 2:12-1:
Does the premises liability rule set forth in Olivo v. Owens-Illinois, Inc., 186 N.J. 394, 895 A.2d 1143 (2006), extend beyond providing a duty of care to the spouse of a person exposed to toxic substances on the landowner’s premises, and, if so, what are the limits of that liability rule and the associated scope of duty?
*305And the Court having determined to accept the question as certified.
It is further
ORDERED that the Clerk of the Court shall set the matter down for oral argument in due course.